t c memo united_states tax_court mark curcio and barbara curcio et al petitioners v commissioner of internal revenue respondent docket nos filed date ira b stechel and john t morin for petitioners brian e derdowski jr peter james gavagan and brian j bilheimer for respondent 1cases of the following petitioners are consolidated herewith ronald d jelling and lorie a jelling docket no samuel h smith jr and amy l smith docket no stephen mogelefsky and roberta mogelefsky docket no memorandum findings_of_fact and opinion cohen judge the docketed cases consolidated for the purposes of trial briefing and opinion consist of three groups of test cases selected to resolve a number of disputes regarding companies participating in the benistar plan trust the participating companies the groups are mark curcio and ronald jelling as the equal owners of several car dealerships in the paramus new jersey area and their wives barbara curcio and lorie jelling samuel smith as the owner of s h smith construction inc and his wife amy smith and stephen mogelefsky as the owner of discount funding associates inc and his wife roberta mogelefsky in these consolidated cases respondent determined deficiencies and penalties with respect to petitioners’ federal income taxes as follows mark curcio and barbara curcio docket no year deficiency dollar_figure big_number big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number big_number ronald d jelling and lorie a jelling docket no year deficiency dollar_figure big_number big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number big_number samuel h smith jr and amy l smith docket no year deficiency dollar_figure accuracy-related_penalty sec_6662 dollar_figure stephen and roberta mogelefsky docket no year deficiency dollar_figure accuracy-related_penalty sec_6662 dollar_figure the deficiencies are based on respondent’s determination that the contributions by the participating companies to the benistar plan trust are not currently deductible by the companies as ordinary and necessary business_expenses under sec_162 or are currently includable by petitioners as a corporate distribution respondent accordingly either increased the net amount of passthrough income that petitioners received from the participating companies or directly increased petitioners’ income the issues for decision are first whether payments to the benistar plan trust for employee_benefits are ordinary and necessary business_expenses under sec_162 and if so whether the payments are deductible contributions to a multiple- employer welfare_benefit_plan under sec_419a and second whether petitioners are liable for accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference the parties have stipulated that the proper venue for an appeal of this decision is the court_of_appeals for the second circuit see sec_7482 the relevant facts largely concern petitioners’ involvement with the benistar plan trust benistar plan background the benistar plan trust was established in date and was crafted by daniel carpenter to be a multiple- employer welfare_benefit trust under sec_419a providing preretirement life_insurance to covered employees carpenter is a lawyer with experience in tax and employee_benefits law in addition to designing the plan he also drafted or approved all of its subsequent amendments the trust was not intended to be and has never been a tax-exempt_trust under sec_501 the benistar plan trust was originally based on a professional’s guide to plans a book by carpenter carpenter wrote the book in response to many financial advisers’ impression that carpenter’s sec_419 plans were too good to be true in the book carpenter discusses the provisions of sec_419 the benistar plan trust was first sponsored by benistar employer services trust corp and then beginning in by benistar plan services inc both benistar plan_sponsor carpenter is the chairman and chief_executive_officer of benistar plan services benistar plan services contracts with benistar admin services inc to administer the trust we refer to the trust sponsor and administrator collectively as benistar plan benistar plan provides preretirement life_insurance to select employees of companies enrolled in the plan the enrolled companies contribute money to a_trust account that funds the benefits and benistar plan issues a certificate of coverage to the employer with the amount of the death_benefit payable by the plan benistar plan uses enrolled companies’ contributions to acquire one or more life_insurance policies covering the employees insured by the plan and it withdraws from the trust account as necessary to pay the premiums on those policies we refer to these insurance policies as the underlying insurance policies because they underlie each policy issued by benistar plan and as a result benistar plan is fully reinsured enrolled companies can choose the number of years that contributions to benistar plan will be required in order to fully pay for the death_benefit or benefits under the plan and trust documents the benistar plan trust may pay reasonable expenses_incurred in the establishment or administration of the plan including attorney’s and accountant’s fees in benistar plan withdrew percent of the net_surrender_value of the insurance policies as of date to cover the expenses of the trust in responding to inquiries from and audits by the internal_revenue_service irs at all times during the relevant years at least different business entities participated in benistar plan amendments since benistar plan’s inception in date the plan and trust documents outlining the plan terms have been amended at least five times the plan operates as though each amendment to the plan documents is retroactive to date but only for current participants amendments to the plan documents made after a former participant has left the plan are not applied retroactively to that participant the first amendment was before and it made largely cosmetic changes in the second amendment dated date benistar plan changed plan sponsors from benistar employer services trust corp to benistar plan services inc switched trustees from first union to j p morgan and merged most of its original trust agreement into a plan and trust agreement it also changed the agreement at section dollar_figure by inserting the additional clause that in no event will the plan be liable for any death_benefit if the insurer shall for any reason fail to pay such insurance proceeds on the life of the covered_employee two separate amendments were both dated date the first amendment was made in response to sec_1_419a_f_6_-1 proposed income_tax regs fed reg date in an attempt to avoid an experience rating under the proposed_regulations the agreement required that insurance rates under benistar plan be those determined in sec_1_79-3 income_tax regs using the methodology described under sec_7702 the amended agreement stated that the plan_sponsor would apply those provisions to determine the benefit cost for all employers which shall be determined without regard to the plan’s cost to acquire individual policies of reinsurance on the lives of covered employees benistar plan also removed a provision that required the plan_sponsor to distribute the underlying insurance policies to the covered employees of an enrolled employer when that employer leaves benistar plan the second amendment although dated date was made sometime in late or early and removed the clause inserted in exculpating the plan from paying death_benefits if an underlying insurer fails to pay the death_benefit the final amendment was dated date the changes made by this amendment included expanding the scope of the arbitration clause governing the resolution of disputes between benistar plan and its participants enrollment to enroll employers benistar plan does not directly target employers or employees but rather relies on insurance brokers to educate insurance brokers benistar plan conducts numerous seminars when enrolling prospective employers or their employees with the aid of their insurance brokers select life_insurance policies from a number of major life_insurance_companies employees exercise a large degree of control_over their underlying insurance_policy in addition to selecting the carrier prospective employers or their employees may select the benefit amount the premium payments and the type of insurance-- term whole universal or variable term life_insurance covers the insured only for a particular period and upon expiration of that period terminates without value whole_life_insurance covers an insured for life during which the insured pays fixed premiums accumulates savings from an invested portion of the premiums and receives a guaranteed benefit upon death to be paid to a named beneficiary universal_life_insurance is term life_insurance in which the premiums are paid from the insured’s earnings from a money-market fund variable life_insurance is life_insurance in which the premiums are invested in securities and whose death_benefits thus depend on the securities’ performance though there is a minimum guaranteed death_benefit because whole_life_insurance universal_life_insurance and variable life_insurance include a savings component in addition to the their insurance component they almost always have higher premiums than term life_insurance and they accumulate value that may be removed from the policy either via a loan from the insurance_company secured_by the policy or a cash withdrawal that reduces the savings component of the policy however as the owner of the underlying policies benistar plan does not permit employers or covered employees to withdraw money from their underlying policies through either loans or cash withdrawals benistar plan places three restrictions on the underlying insurance policies that it will purchase first prospective participants may request policies only from life_insurance_companies that are licensed by the state of new york which carpenter perceives as more reliable second benistar plan requires that any dividend paid out by the policy be reinvested in the policy as a paid-up addition paid-up additions increase the death_benefit of the underlying policy although they do not affect the death_benefit promised by benistar plan to the insured employee third prospective participants selecting a variable_universal_life_insurance policy must allocate the investment portion of the policy to either the insurance guaranteed fund or the standard poor’s s p equity index the purpose of this restriction is to ensure that participants do not use the underlying insurance_policy as a means of accumulating assets within benistar plan through diversified or more risky investments benistar plan’s policy was not to allow covered employees to change their allocation once selected and to terminate covered employees that use the plan to accumulate assets in addition to selecting the policy that would underlie the death_benefits promised by the plan prospective participants with their insurance agents have to complete a number of documents including agreement and acknowledgment forms and a certificate of corporate resolution authorizing the company to enroll in the plan one of the forms a disclosure and acknowledgment form states that the undersigned employer on its own behalf and on behalf of its participating employees hereby acknowledges the following in determining whether to adopt the plan and to what extent they would participate they have sought and relied on legal and tax_advice from their own independent advisors the employer and participating employees are responsible for the tax consequences resulting from adoption and or participation in the plan the plan_sponsor administrator trustee and carrier cannot and have not guaranteed or promised any particular legal or tax consequences from the employer’s adoption or participation in the plan the plan provides for death_benefits for participating employees and cannot be used as a vehicle for deferred_compensation or retirement income the disclosure and acknowledgment forms signed by petitioners vary slightly in wording but not materially once the employers or their employees fill out the paperwork the completed life_insurance applications are sent to benistar plan benistar plan checks the policy applications to ensure that benistar plan_sponsor is the owner and that the benistar plan trust is the beneficiary other than those two fields benistar plan does not modify the applications once the insurance policies are approved by the insurance_companies employers are sent an admin packet which consists of copies of the signed agreement and acknowledgment forms originally submitted with the application certificates of coverage for the covered employees a copy of the corporate resolution papers detailing the benefits of enrollment a summary_plan_description and an opinion letter from edwards angell llp an independent law firm claiming that the plan qualifies for the advertised tax consequences the benefits of enrollment listed in the admin packet include c c virtually unlimited deductions for the employer contributions can vary from year to year c c c c c c c benefits can be provided to one or more key executives on a selective basis no need to provide benefits to rank and file employees contributions to the benistar plan are not limited by qualified_plan rules and will not interfere with pension profit-sharing or k plans funds inside the benistar plan accumulate tax- free death_proceeds can be received both income and estate tax-free by beneficiaries program can be arranged for tax-free distribution at a later date funds in the benistar plan are secure from the hands of creditors by the end of in an effort to comply with sec_1_419a_f_6_-1 income_tax regs carpenter updated this list to forbid distributions of benistar plan’s underlying insurance policies there were a number of edwards angell opinions issued to benistar plan the firm issued benistar plan opinion_letters in date date and date in addition edwards angell issued benistar plan a letter in date stating that benistar plan is not a tax_shelter as described in sec_6111 or a potentially_abusive_tax_shelter or listed_transaction as described in sec_301_6112-1 proced admin regs contributions once the employer is properly enrolled it makes contributions to benistar plan in accordance with notices sent by the plan the notices addressed to the employer list the underlying insurance_policy owned by benistar plan and the amounts due to keep the particular underlying policy active if an employer is more than days late in making contributions the employer may be terminated from the plan in addition the notices of contribution state that you may contribute additional_amounts to the benistar plan if you choose to do so please contact your broker broker’s name if additional_amounts are contributed to benistar plan those amounts remain in the trust account and are not used to make additional payments on the underlying insurance_policy benistar plan keeps track of the contribution on internal spreadsheets and assuming the plan has enough assets to cover current liabilities the contribution is used only for the policy to which it is allocated all contributions are deposited in one trust account and those amounts plus the values of the policies owned by benistar plan are available to satisfy any claim on the trust in addition as mentioned earlier the trust may pay reasonable expenses_incurred in the establishment and administration of the plan including attorney’s fees and accountant’s fees originally the enrolled employer and its insurance agent would determine the amount of any additional contributions to make to benistar plan starting in benistar plan required that the contributions be sufficient to fully fund the underlying insurance_policy in a maximum of five annual contributions in benistar plan began to encourage new employers to fund their employees’ participation in the plan through one large lump-sum contribution in lump-sum funding became mandatory the primary reason according to carpenter was to make sure benistar plan was not experience rated in violation of sec_419a an additional reason listed in some benistar plan enrollment documents was to insure against the lack of deductibility of future contributions to the plan a potential downturn in the economy or any other unforeseen financial circumstance to determine the total amount necessary to contribute benistar plan developed the benistar funding calculator which calculates the cost of life_insurance by using the rate table in sec_1_79-3 income_tax regs benistar plan would take the present_value discounted assuming a 6-percent annual interest rate of each year’s cost of life_insurance from the age of the insured until 90--even though benistar plan provides only preretirement death_benefits this amount was charged regardless of the insured employee’s gender or health termination short of dying there are three ways a covered_employee may leave benistar plan first the employee may stop working for the enrolled employer second the enrolled employer may choose to leave benistar plan or may be terminated involuntarily third benistar plan may terminate or discontinue the plan if an employee stops working for an enrolled employer according to the terms of the plan and trust agreement the employee ha sec_30 days to purchase the underlying policy from benistar plan at a value determined by benistar plan_sponsor if the employee does not purchase the policy the trustee of benistar plan may surrender the policy to the insurance_company and add the proceeds to the trust account originally the employer could also request that the policy be transferred to another welfare_benefit trust but that clause was removed in the first amendment to the plan and trust agreement employers could terminate their participation in the plan at any time by sending a letter of termination on company letterhead to benistar plan and paying a dollar_figure termination fee under the plan’s original terms if an enrolled employer left benistar plan voluntarily the plan could assuming the liabilities of the plan were currently met distribute the underlying policies to the insured employees at no cost these terms were changed by the first amendment to the plan and trust agreement from mid- to mid-2005 it was benistar plan’s general practice to distribute the policies to the insured employees for the price per policy of percent of the net_surrender_value of that policy the net_surrender_value was calculated as of december of the previous year and premium payments that were made during the year of the distribution were not included if the policy had no net_surrender_value benistar plan charged dollar_figure for the distribution after mid-2005 benistar plan began to charge covered employees the fair_market_value of the underlying policy as defined in revproc_2005_25 2005_1_cb_962 however benistar plan does not receive the fair_market_value of the policy up front it permits the insured employee to borrow the cost of the purchase providing as collateral the insurance_policy itself by signing a collateral_assignment agreement the collateral_assignment agreement provides the benistar trust’s interest in the policy shall be limited to the right to be repaid its cumulative loans a plus interest_paid or if less the net cash_surrender_value of the policy in the event the policy is totally surrendered or cancelled by the participant b the right to be repaid its cumulative loans plus outstanding interest in the event of the death of the insured c the right to be repaid its cumulative loans plus outstanding interest or if less the net cash_surrender_value of the policy or to receive ownership of the policy in the event of termination of the agreement d an amount not to exceed dollar_figure if less than the amount listed above the participant shall retain all incidents of ownership in the policy including but not limited to the sole and exclusive rights to borrow against the policy make withdrawals from the policy assign ownership_interest in the policy change the beneficiary of the policy exercise settlement_options and surrender or cancel the policy in whole or in part all of these incidents_of_ownership shall be exercisable by the participant unilaterally and without the consent of any other person as a surrogate for years of interest benistar plan charges the insured employee percent of the net_surrender_value which must be prepaid at the time the insured employee requests to withdraw the underlying policy an employer may also be terminated from benistar plan involuntarily if it fails to contribute the amount previously billed by the plan in this case benistar plan may surrender the policy to the insurance carrier and add the proceeds to the trust if benistar plan terminates the underlying policy may be distributed to either the covered_employee or to a_trust for that employee’s benefit at the discretion of benistar plan_sponsor aside from termination an enrolled employer or its covered_employee may not withdraw contributions made to benistar plan benistar plan allows potential enrolled employers who prepaid contributions to request a refund if they later decide not to participate in the plan but this is viewed by the plan as an annulment of the transaction rather than a forbidden distribution mark and barbara curcio and ronald and lorie jelling petitioners mark and barbara curcio and ronald and lorie jelling resided in new jersey at the time they filed their petitions mark curcio curcio has a bachelor’s degree in accounting curcio was born in and ronald jelling jelling was born in curcio and jelling are business partners owning and operating car dealerships and neither has any plans to retire they have always split ownership of their car dealerships their first dealership was chrysler of paramus founded about about they founded grand dodge of englewood and in about they founded dodge of paramus in about they founded westwood chrysler jeep and they hold it through an entity treated as a partnership for tax purposes jelmac llc collectively we refer to these equally owned entities as the car dealerships dodge of paramus enrolled in benistar plan in date and it elected to provide life_insurance benefits through the benistar plan to curcio and jelling as employees it did not provide benefits through benistar plan to any of the other approximately full-time employees none of the approximately employees employed by the other car dealerships other than curcio and jelling themselves received benefits through benistar plan one of the purposes of enrolling in benistar plan was to fund a buy-sell purchase agreement between curcio and jelling the buy-sell_agreement stipulated that should one partner die the other partner would buy and the deceased partner’s estate would sell the deceased partner’s stake in the car dealerships for a previously agreed-upon value which was set at dollar_figure million by naming each other as beneficiaries of the benistar plan policy curcio and jelling ensured that each had sufficient liquidity to purchase the other’s stake for the agreed-upon price although dodge of paramus enrolled in benistar plan in the buy-sell_agreement was not executed until date curcio and jelling both believed that the buy-sell_agreement and the benistar enrollment occurred within about a year’s time before enrolling in benistar plan curcio and jelling consulted stuart raskin the accountant for dodge of paramus neither raskin nor anyone in his firm is an expert or appears to be an expert in welfare_benefit plans raskin reviewed the edwards angell opinion letter and advised curcio and jelling that solely on the basis of the opinion letter dodge of paramus could claim deductions for contributions to benistar plan consistent with the procedures for enrolling in benistar plan curcio and jelling met with their respective insurance agents to select life_insurance policies from third-party insurers to be purchased as investments by benistar plan the policies they selected both carried death_benefits of approximately dollar_figure million which would underlie a total death_benefit payable by benistar plan of dollar_figure million each even though as of the version of the buy-sell_agreement the most curcio or jelling would be forced to pay for the other’s interest was dollar_figure million curcio and jelling also contemplated having to make contributions for years after which they would receive life_insurance coverage but would no longer have to contribute curcio’s insurance agent was robert iandoli iandoli met curcio around when he sold curcio life_insurance and some securities and assisted curcio with basic investment and estate_planning curcio was not particularly knowledgeable regarding life_insurance and relied at the time on iandoli’s expert advice curcio and iandoli selected an ensemble iii flexible premium variable life policy from jefferson pilot financial the policy paid a death_benefit of dollar_figure million curcio chose to have the accumulation value of the life_insurance_policy invested in the s p equity index because of a certain health condition curcio’s underlying insurance_policy was rated which means the premiums were more expensive iandoli estimated that dollar_figure annually would be sufficient to cover the premium payments for the selected policy and therefore elected to make dollar_figure contributions annually to benistar plan in iandoli on his own initiative but with curcio’s knowledge was successful in having the rating removed from the policy thereby reducing the cost of the underlying insurance on curcio but jefferson pilot required that the death_benefit be raised to dollar_figure million the underlying policy’s annual premium and the death_benefit from the benistar plan policy remained the same jelling’s insurance agent was alan solomon whom he had known at the time for over years jelling was not particularly knowledgeable about insurance and relied on solomon’s advice jelling and solomon selected two life_insurance policies from security mutual life_insurance co --the first a flexible premium whole life with adjusted amounts policy and the second a flexible premium universal life policy the two policies were structured so that jelling’s contributions to benistar plan would be the same as curcio’s dollar_figure annually and the death_benefit would be dollar_figure million solomon thought that the two policies would provide the optimum mixture of insurance for jelling because a whole life policy gives you very good values gives you a contract that has stringent parameters where a universal life is much more flexible because with a universal_life_insurance policy the term component of the insurance comes from a savings account and as long as the savings account has enough funds to cover the term premium the coverage will not lapse the policies carried a combined death_benefit of dollar_figure once the underlying life_insurance policies were selected iandoli and solomon filled out the necessary paperwork leaving the beneficiary and owner fields blank the forms were then sent to benistar plan to fill in the remaining information and forward to the insurance_companies to apply for the policy dodge of paramus paid benistar plan a total of dollar_figure in both and on its forms 1120s u s income_tax return for an s_corporation dodge of paramus claimed a deduction for the dollar_figure payment for both and in jelmac paid benistar plan the dollar_figure and claimed a deduction for the payment on its form_1065 u s return of partnership income in chrysler plymouth of paramus paid benistar plan the dollar_figure and claimed a deduction for the payment on its form_1120s on date the irs sent the curcios and the jellings notices of deficiency determining deficiencies in their federal income taxes as well as accuracy-related_penalties under sec_6662 for each of those years the deficiencies stemmed from additional passthrough income split between the curcios and the jellings from the car dealerships as a result of the disallowance of the dealerships’ deductions of contributions to benistar plan samuel and amy smith petitioners samuel and amy smith resided in virginia at the time they filed their petition samuel smith smith was born in in smith started sh smith construction inc after having run the painting division of his father’s company for years on date sh smith construction adopted a certificate of resolution electing to enroll in benistar plan at the time sh smith construction had to employees but it chose to insure only smith’s life through the plan smith with his financial adviser richard emery selected a flexible-premium variable life_insurance_policy from ing group with a death_benefit of dollar_figure million and annual premium payments of dollar_figure to be purchased by benistar plan on the insurance application smith indicated that the purpose of the insurance was retirement planning the policy was sent to benistar plan and upon approval from ing group benistar plan issued a certificate of coverage dated date insuring smith with a death_benefit of dollar_figure million sh smith construction deducted dollar_figure on its form_1120s for under employee benefit programs of that sum dollar_figure was an administrative fee paid to benistar plan and dollar_figure was contributed to benistar plan benistar plan paid the premium on the ing group policy when the policy was issued in late and paid premiums again in late and early when the policy was issued its accumulation value as listed on the insurance_policy statement was invested in the janus aspen balanced fund sometime between july and date the accumulation value of the policy was shifted from the janus aspen balanced fund to the alger american leverage all capital fund between july and date the accumulation value of the policy was shifted from the alger american leverage all capital fund and distributed among five other funds referred to on the policy statement as aim vi utilities ing inv vankmpn real_estate ing inv evergreen omega ing inv mfs utilities and ing prt ac small cap on date sh smith construction notified benistar plan that it intended to terminate its participation in the plan and requested that smith be allowed to purchase his policy on date the necessary paperwork including a general release form and a plan termination and policy transfer release form was executed to receive the underlying policy smith paid the termination fee of dollar_figure plus percent of the net_surrender_value of the policy he also signed a collateral_assignment agreement to calculate the 10-percent fee benistar plan used the net_surrender_value of the policy as of date which was dollar_figure instead of the net_surrender_value at the time which was according to the quarterly statement ending date dollar_figure on date benistar plan and smith executed a transfer of ownership form transferring ownership of the underlying policy from benistar plan to smith smith did not receive a loan repayment schedule and he could identify no additional payments to benistar in connection with the collateral_assignment agreement or ownership of the policy on date smith requested a partial withdrawal of dollar_figure from his policy on date smith requested a policy loan of dollar_figure from his policy on date the irs sent the smiths a notice_of_deficiency determining a deficiency in their federal_income_tax as well as an accuracy-related_penalty under sec_6662 the deficiency stemmed from additional passthrough income to the smiths from sh smith construction resulting from the disallowance of the company’s dollar_figure employee-benefit deduction respondent now concedes that only dollar_figure the amount contributed to benistar plan plus the administrative fee should have been disallowed stephen and roberta mogelefsky petitioners stephen and roberta mogelefsky resided in new york at the time they filed their petition stephen mogelefsky mogelefsky has an associate’s degree in real_estate and finance mogelefsky was born in mogelefsky has been the president and owner of discount funding associates inc an s_corporation continuously since the company at various times had between and employees on date discount funding associates adopted a certificate of resolution electing to enroll in benistar plan it elected to provide life_insurance benefits through benistar plan to mogelefsky and his stepson a manager at the company before enrolling in benistar plan mogelefsky consulted his accountant philip dedora who is also the accountant for discount funding associates dedora did not conduct research with respect to benistar plan dedora had no particular expertise in welfare_benefit plans nor did he tell mogelefsky that he had such expertise he relied on the opinion of edwards angell in advising mogelefsky that discount funding associates could claim a deduction for contributions to benistar plan mogelefsky was aware that dedora was basing his advice on the edwards angell opinion letter mogelefsky with the help of his insurance agent gary frisina selected policies from john hancock life_insurance co to be purchased by benistar plan to cover himself mogelefsky selected a flexible premium adjustable life_insurance policy--a universal_life_insurance policy--with a death_benefit of dollar_figure million mogelefsky’s first policy to cover his stepson mogelefsky selected a flexible premium universal_life_insurance policy benistar plan issued a certificate of coverage dated date insuring mogelefsky with a death_benefit of dollar_figure million insuring his stepson with a death_benefit of dollar_figure and listing the enrolled employer as discount funding associates on date discount funding associates adopted a certificate of resolution electing to further participate in benistar plan it elected to provide additional life_insurance benefits to mogelefsky mogelefsky selected a second flexible premium universal_life_insurance policy from john hancock life_insurance co with a death_benefit of dollar_figure million mogelefsky’s second policy benistar plan issued a certificate of coverage dated date insuring mogelefsky with a death_benefit of dollar_figure million and insuring his stepson with a death_benefit of dollar_figure--the same death_benefits as outlined in the certificate of coverage issued in the certificate listed the enrolled employer as oldfield management corp another s_corporation owned by mogelefsky discount funding associates deducted dollar_figure on it sec_2002 form_1120s corresponding to a contribution to benistar plan made in early discount funding associates also deducted dollar_figure on its form_1120s corresponding to a contribution to benistar plan made in early discount funding associates’ form_1120s reported that the company had no accumulated_earnings_and_profits at the close of between march and mogelefsky and his stepson completed the documents to withdraw from benistar plan the paperwork included a general release form and a plan termination and policy transfer release form to receive the underlying insurance policies mogelefsky paid percent of the net_surrender_value of the policies he also signed a collateral_assignment agreement which listed the employer as oldfield management group to calculate the 10-percent fee on mogelefsky’s first policy benistar plan used dollar_figure as the net_surrender_value as of date the account value was dollar_figure and the cash surrender charge was dollar_figure yielding a net_surrender_value of dollar_figure there were no further premium contributions made to the policy to calculate the 10-percent fee on mogelefsky’s second policy benistar plan used dollar_figure as the net_surrender_value as of date the account value listed on the insurance_policy statement was dollar_figure and the surrender charge was dollar_figure yielding a net_surrender_value of dollar_figure as of date the account value was dollar_figure as of date the surrender charge was dollar_figure between march and benistar plan and mogelefsky executed a transfer of ownership form transferring ownership of the underlying policies from benistar plan to mogelefsky mogelefsky did not think that he had borrowed money from benistar plan and could not recall signing any loan agreements promising to repay benistar plan by a particular time on date the irs sent the mogelefskys a notice_of_deficiency determining a deficiency in their federal_income_tax as well as an accuracy-related_penalty under sec_6662 the deficiency stemmed from additional income of dollar_figure related to discount funding associates’ contribution to benistar plan made in but deducted in and additional passthrough income of dollar_figure from discount funding associates resulting from the disallowance of the company’s deduction of the contribution opinion sec_419 provides that an employer’s contributions to a welfare_benefit_fund are deductible but only if they are otherwise deductible under chapter of the code the deductibility of an employer’s contributions to a welfare_benefit_fund is further limited by sec_419 to the fund’s qualified_cost for the taxable_year sec_419a provides that contributions paid_by an employer to a multiple-employer welfare_benefit_fund are not subject_to the deduction limitation of sec_419 petitioners argue that contributions to benistar plan are ordinary and necessary business_expenses deductible under sec_162 which is in chapter of the code and benistar plan is a multiple-employer welfare_benefit_plan under sec_419a so that the deduction limits of sec_419 are not applicable we first consider whether the contributions made by the participating companies are ordinary and necessary business_expenses deductible under sec_162 we conclude that the contributions are not ordinary and necessary business_expenses deductible under sec_162 our decision turns on our factual findings regarding the mechanics of benistar plan and our conclusion that petitioners had the right to receive the value reflected in the underlying insurance policies purchased by benistar plan petitioners used benistar plan to funnel pretax business profits into cash-laden life_insurance policies over which they retained effective_control as a result contributions to benistar plan are more properly viewed as constructive dividends to petitioners and are not ordinary and necessary business_expenses under sec_162 we acknowledge that the evidence at trial and the arguments in the briefs in large part deal with carpenter’s attempts to fashion the benistar plan to qualify as a welfare_benefit_plan under sec_419 carpenter was trained as a tax lawyer and studied the evolving regulations issued or proposed under sec_419 and the developing caselaw and amended the plan in attempts to secure deductions for the premiums_paid by petitioners he published a book in an attempt to explain the provisions of sec_419 to insurance brokers the parties presented expert testimony and opinions about the nature of benistar plan and the underlying policies petitioners’ expert however relied solely on representations by carpenter some of which were contradicted by the evidence at trial under the circumstances of these cases exploration of the intricacies of sec_419 would not be productive and might be misleading as applied to future cases where the benefits provided did not so clearly exceed ordinary and necessary expenses deductible under sec_162 because we do not interpret sec_419a we do not address petitioners’ contention that sec_1_419a_f_6_-1 income_tax regs is invalid retroactive amendments to benistar plan as a preliminary matter we note that under the annual accounting system of federal income_taxation the amount of income_tax payable for a taxable_year is generally determined on the basis of those events happening or circumstances present during that tax_year see hubert enters inc v commissioner tcmemo_2008_46 in these cases our decision remains the same regardless of whether we consider only the facts and circumstances of the particular year in issue or give effect to the retroactive amendments in benistar plan’s plan and trust agreement and consider only the final amended plan and trust document burden_of_proof sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue petitioners allege that they have satisfied all the prerequisites to the application of sec_7491 and therefore respondent bears the burden_of_proof under sec_7491 with regard to each of the factual issues petitioners argue that these cases are similar to mcwhorter v commissioner tcmemo_2008_263 and forste v commissioner tcmemo_2003_103 where the burden_of_proof was shifted to the commissioner under sec_7491 respondent argues that petitioners failed to satisfy the requirements of sec_7491 because they failed to identify each issue for which they are seeking to shift the burden_of_proof and they have not introduced credible_evidence the statute requires petitioners to introduce credible_evidence with respect to each issue for which they seek to shift the burden_of_proof see sec_7491 394_f3d_1030 8th cir at a minimum a taxpayer must produce credible_evidence as to each material factual assertion necessary to support a claimed deduction before the burden shifts to the i r s affg tcmemo_2003_212 the cases petitioners cite support this proposition in mcwhorter v commissioner supra the burden_of_proof was shifted to the commissioner only on the factual issue of whether mcwhorter was an independent_contractor or an employee in forste v commissioner supra the court considered whether the taxpayer had introduced credible_evidence on an issue-by-issue basis regardless the burden_of_proof is determinative only when there is an evidentiary tie see estate of black v commissioner t c __ __ slip op pincite 131_tc_185 where there is an evidentiary tie in these cases we consider whether petitioners have introduced credible_evidence on that particular issue in order to shift the burden_of_proof however most of the issues in these cases may be decided on the preponderance_of_the_evidence ordinary and necessary business_expenses sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is a deductible business_expense if it was paid_or_incurred during the taxable_year was for carrying on any trade_or_business was an expense was a necessary expense and was an ordinary_expense see 403_us_345 110_tc_402 determining whether an expenditure satisfies each of these requirements involves a question of fact 320_us_467 petitioners argue in their brief that it is hard to imagine a more natural and legitimate business deduction than the ‘ordinary and necessary’ contribution made to a welfare_benefit_plan by a company to purchase life_insurance or other_benefits for the benefit of a key_employee who may be a shareholder or owner of the business and his her family they miss the point purchasing life_insurance for the benefit of an employee is in many circumstances an ordinary and necessary business_expense deductible under sec_162 see 115_tc_43 holding that neonatology could deduct as ordinary and necessary business_expenses under sec_162 contributions that funded current_year term life_insurance affd 299_f3d_221 3d cir petitioners however have not presented relevant evidence of the cost of the term life_insurance component of the insurance purchased through benistar plan the record does not allow us to determine petitioners’ annual term life_insurance cost see v r deangelis m d p c v commissioner tcmemo_2007_360 affd per curiam 574_f3d_789 2d cir cert_denied no u s date see also neonatology associates p a v commissioner supra pincite n as a rough estimate however we consider table i in sec_1_79-3 income_tax regs pertaining to group term life_insurance since benistar plan used this table to construct the benistar funding calculator calculating the cost of annual term life_insurance with petitioners’ death_benefits and accounting for petitioners’ ages yields a cost of less than percent of the benistar plan contribution for smith and less than percent of the benistar plan contribution for the remaining petitioners we recognize that while the term rates in table i consider only age many insurance_companies consider additional factors such as health and gender in determining the annual term cost of insuring a particular person and these factors may raise the price of term life_insurance nonetheless these estimates are sufficient to show that the benistar plan contributions were far in excess of the annual cost of term life_insurance coverage petitioners argue that the contributions are not excessive because according to rates published by the government it would cost over dollar_figure million to purchase dollar_figure million in life_insurance coverage to age and the contributions to benistar plan total significantly less petitioners confuse the total cost of term life_insurance over a set number of years with the annual cost the relevant consideration is the amounts of contributions to benistar plan in excess of the amounts necessary to fund annual term life_insurance we must consider why petitioners would pay such excess amounts and whether those contributions were ordinary and necessary business_expenses or payments to petitioners personally petitioners cite three cases in support of their argument in the first case frahm v commissioner tcmemo_2007_351 we found that an employer may deduct the current cost of health insurance premiums_paid to cover an employee’s spouse the commissioner conceded the deductibility of life_insurance payments and the issue never came before this court in schneider v commissioner tcmemo_1992_24 the contributions which petitioner made in each of the subject years were computed by an independent actuary in an amount necessary to fund the plan for that year which contrasts with these cases where petitioners contributed amounts greater than required to provide them with term life_insurance for the year in moser v commissioner tcmemo_1989_142 affd 914_f2d_1040 8th cir although we indicated that sec_162 did not require contributions to a voluntary employees’ beneficiary association veba be based on actuarial calculations we did not consider whether contributions in excess of those required to cover the current cost might be construed as a distribution to the taxpayer personally personal benefits to the taxpayers are of particular concern here where the participating companies made contributions exclusively on behalf of their owners that were distributable to the owners at no or low cost petitioners also rely upon revrul_69_478 1969_2_cb_29 which is materially distinguishable petitioners may retrieve their underlying insurance policies from benistar plan at no or low cost the revenue_ruling gives no indication that the employees could retrieve their underlying insurance policies from the group employee_benefit_trust thus as in moser v commissioner supra the revenue_ruling does not consider whether contributions in excess of those required to cover the current cost might be construed as a distribution to the taxpayer personally and therefore not be ordinary and necessary business_expenses under sec_162 we found that contributions to plans similar to benistar plan were not deductible under sec_162 in two previous cases neonatology associates p a v commissioner supra and v r deangelis m d p c v commissioner supra in neonatology neonatology associates deducted contributions to a veba to provide life_insurance for its employees the veba invested the contributions in life_insurance that could be distributed to a covered_employee when that employee was no longer eligible for benefits from the veba neonatology substantially overpaid the veba for term life_insurance and the court found incredible petitioners’ assertion that the employee owners of neonatology would have caused their respective corporations to overpay substantially for term life_insurance with no promise or expectation of receiving the excess_contributions back neonatology associates p a v commissioner t c pincite because in that case the plan participants could and did retrieve their policies from the plan the court concluded that the purpose and operation of the neonatology plan was to serve as a tax-free savings device for the owner employees and not as asserted by petitioners to provide solely term life_insurance to the covered employees id pincite the extra contributions above the cost of term life_insurance were essentially distributions to the shareholders of neonatology associates and not ordinary and necessary business_expenses deductible under sec_162 the court decided similarly in v r deangelis m d p c v commissioner tcmemo_2007_360 where a partnership named vrd rtd enrolled in what purported to be a multiple-employer welfare_benefit_plan the plan was supposed to provide eligible employees with severance benefits and if elected life_insurance for each year the partnership deducted the full amount of its contributions to the plan in that year as an ordinary and necessary business_expense under sec_162 and the plan invested the contributions in whole_life_insurance policies the court found that the insurance premiums at hand pertained to the participating doctors’ personal investments in whole_life_insurance policies that primarily accumulated cash_value for those doctors personally vrd rtd’s contributions to the step severance trust executive program multiple employer supplemental benefit plan and trust plan were used to pay the initial year’s cost of providing life_insurance for each participating doctor and to create an investment fund for the insured within his whole_life_insurance policy as to each investment fund and as to each insurance_policy in general the insured doctor regarded that fund and policy as his own as did the step plan trustee the step plan_administrator and metlife very little if any value in one participating doctor’s fund was available to pay to another insured and any distribution of cash from the step plan to a participating doctor was directly related to the cash_value of his policy in many instances a participating doctor dealt with his own insurance agent in selecting and purchasing the policy on his life received illustrations on an assortment of life_insurance investments that could be made through the step plan determined the amount of his investment in his life_insurance_policy selected the form of the insurance_policy to be issued for him eg single whole life versus survivor whole life and selected his policy’s face_amount the use of whole_life_insurance policies and the direct interactions between the participating doctors and the step plan representatives support our finding that the participating doctors in their individual capacities fully expected to get their promised benefits and that any receipt of those benefits was not considered by anyone connected with the life_insurance transaction to rest on any unexpected or contingent event each whole_life_insurance policy upon its issuance was in and of itself a separate_account of the insured doctor and the insured rather than the step plan dictated and directed the funding and management of the account and bore most risks incidental to the account’s performance v r deangelis m d p c v commissioner supra the court concluded that contributions by vrd rtd to the plan were essentially distributions to the partners and were not ordinary and necessary business_expenses deductible under sec_162 the court did not determine whether contributions on behalf of the office manager were deductible because the commissioner conceded the issue id at n the facts in these cases are strikingly similar to those in deangelis as in deangelis petitioners each personally selected their individual insurance agents and together with those agents chose the policies to be owned by benistar plan petitioners with their insurance agents chose the life_insurance_company the type of insurance and the policy’s face_amount and together filled out most of the necessary insurance forms until the benistar funding calculator was adopted in petitioners even chose the amount that the participating companies would contribute to the plan--provided it was greater than the premiums on the underlying policies they selected petitioners acted as though they owned personally both their benistar policies and the underlying policies for example at their deposition neither curcio nor jelling was able to articulate a single advantage of obtaining life_insurance through benistar plan over owning the underlying policy directly implying that the issue was one they had not considered when curcio’s underlying policy was rated thereby making the premium payments more expensive for benistar plan it was iandoli curcio’s insurance agent who worked to remove the rating with no help from the plan solomon jelling’s insurance agent selected a mixture of whole life and universal_life_insurance for the underlying benistar plan insurance_policy even though the terms of the policy issued to jelling from benistar plan were the same curcio and jelling contributed to benistar plan using three different companies between and and when asked about this at trial jelling responded that the concept to me and maybe it’s just simple is there are multiple entities owned by two partners we file them all at the same time the revenue falls through a stream to the bottom line it was irrelevant to them which of their companies actually made the contribution to benistar plan because they viewed the benistar policies as their own similarly on the certificate of coverage for mogelefsky the enrolled employer changed from discount funding associates to oldfield management corp between and smith appears to have actively managed the accumulation value in the underlying policy he selected switching investments three times between and 2005--despite carpenter’s assurances that covered employees could invest an underlying policy’s accumulation value only in the insurance company’s guaranteed fund or the s p equity index tellingly on the application_for the policy smith indicated that his purpose for getting insurance was retirement planning not only did petitioners act as though they personally owned the underlying insurance policies benistar plan itself promoted the implication that it was merely a conduit to the underlying policies and not the actual insurer for example benistar plan did not issue jelling notices of contribution based on the amount of life_insurance benefits it provided but rather based on the number of underlying policies that jelling selected since jelling selected two underlying policies he received two separate notices of contributions one for each policy further benistar plan took measures to completely hedge its insurance risk to the point that for a brief period in the liability of the plan for death_benefits was contingent on the underlying policy’s payment of death_benefits to benistar plan and although contributions to the plan were deposited in one account benistar plan maintained spreadsheets that allocated every contribution to an employer and a corresponding underlying policy although benistar plan is very similar to the employee_benefit_plan in v r deangelis m d p c v commissioner tcmemo_2007_360 it also has a number of important differences first benistar plan does not permit its covered employees to borrow against the underlying policy owned by the plan second and more importantly starting mid-2002 upon an employer’s election to terminate participation in benistar plan the plan began to charge covered employees for withdrawing their underlying policies carpenter testified that from mid-2002 until mid-2005 the withdrawal fee was percent of the policy’s net_surrender_value carpenter testified that after mid-2005 covered employees had to purchase the underlying life_insurance_policy for its fair_market_value as outlined in revproc_2005_ supra covered employees received full financing of this payment from benistar plan but had to sign a collateral_assignment agreement to secure the alleged debt participants still had to pay the 10-percent withdrawal fee but it was recharacterized a sec_3 years of prepaid_interest on the alleged debt it is unclear whether this recharacterization occurred in or later at trial carpenter testified that if somebody wants to buy their policy we will give them a hundred percent financing where they pay interest equal to the short-term mid-term and long-term rate as published by the treasury every month we’ll charge them that interest and then we’ll also have them sign a collateral_assignment for the full fair_market_value however on the plan termination and policy release forms signed by smith in date and mogelefsky in date the percent fee is still referred to as a fee and not as prepaid_interest and the fee was still calculated using percent of the net_surrender_value of the policy and not the fair_market_value under revproc_2005_25 supra we also note that contrary to carpenter’s testimony a charge of percent over years is roughly equal to an interest rate of dollar_figure percent compounded annually which is much lower than either the short- term mid-term or long-term applicable federal rates for the relevant periods in date when smith withdrew from benistar plan the applicable_federal_rate was dollar_figure percent for a short-term loan compounded annually revrul_2005_66 2005_2_cb_686 mid- and long-term rates were higher id in date when mogelefsky withdrew from benistar plan the applicable_federal_rate was dollar_figure percent for a short-term loan compounded annually revrul_2006_10 2006_1_cb_557 the mid-term rate was dollar_figure percent and the long-term rate was dollar_figure percent id at no point between date and date did the applicable_federal_rate drop below dollar_figure percent compounded annually see revrul_2005_57 2005_2_cb_466 revrul_2005_66 supra revrul_2005_71 2005_2_cb_923 revrul_2005_77 2005_2_cb_1071 revrul_2006_4 2006_1_cb_264 revrul_2006_7 2006_1_cb_399 revrul_2006_10 supra revrul_2006_22 2006_1_cb_687 revrul_2006_24 2006_1_cb_875 carpenter’s testimony is so at odds with the rest of the evidence that we must consider whether he was referring to a completely separate interest charge in addition to the 10-percent fee if he was petitioners have presented no evidence that such an additional interest charge was documented or was paid the 10-percent withdrawal fee prepaid_interest was a fiction the fee was calculated using the net_surrender_value of the policy as of the close of the previous year in both smith’s policy and mogelefsky’s second policy significant contributions were made by benistar plan right before those policies were withdrawn from the plan these contributions reduced the fee to significantly below percent smith withdrew from benistar plan when the underlying policy had a net_surrender_value of dollar_figure and he paid dollar_figure yielding a fee of percent mogelefsky withdrew from benistar plan when his second policy had an account value of dollar_figure and an approximate surrender charge of dollar_figure yielding a net_surrender_value of dollar_figure he paid dollar_figure a fee of percent only the fee charged for mogelefsky’s first policy actually reflected percent of the net_surrender_value at the time the policy was withdrawn from the plan petitioners claim that smith and mogelefsky withdrew their policies after and paid for the fair market values of the policies under revproc_2005_25 supra their payment however was fully financed by benistar plan so in order to determine the amounts paid_by smith and mogelefsky we must determine whether bona_fide debts existed between benistar plan and smith and mogelefsky this is a question of fact see 55_tc_85 54_tc_905 debt for federal_income_tax purposes connotes an existing unconditional and legally enforceable obligation to repay 125_tc_72 affd in part vacated in part and remanded on other grounds 230_fedappx_526 6th cir there are no loan documents in evidence and there is nothing to indicate the terms of a loan such as when the principal is due and what the interest rate is nor is there any evidence that smith or mogelefsky is liable for interest payments after the first years the collateral_assignment agreements signed by smith and mogelefsky which state that collateral was provided in consideration of the benistar plan trust agreeing to make certain loans to the participant in order to purchase the policy on the participant’s life held by the trust imply that loans existed but the agreement does not refer to any particular loan nor does it mention any loan terms whether a transfer of money creates a bona_fide debt depends upon the existence of an intent by both parties substantially contemporaneous to the time of such transfer to establish an enforceable obligation of repayment 54_tc_1287 see fisher v commissioner supra pincite at trial neither smith nor mogelefsky had any recollection of signing any loan documents when they were asked about the existence of a loan issued by benistar plan their testimony was vague and contradictory smith testified that the policy that was collateral for the loan no longer exists and that he does not recall whether he paid benistar plan anything aside from the percent fee assertedly neither smith nor mogelefsky both businessmen has any specific recollection of a debt of tens of thousands of dollars incurred under years ago the evidence leads us to conclude that no debt existed between benistar plan and smith or mogelefsky see 91_tc_874 79_tc_888 see also sutter v commissioner tcmemo_1998_250 we therefore conclude that before benistar plan would distribute the underlying insurance policies to covered employees for free after and for all the following relevant years benistar plan would charge a withdrawal fee that was much lower than percent thus petitioners by causing benistar plan to distribute the underlying policies could easily retrieve the value in those policies with minimal expense petitioners argue that benistar plan has over dollar_figure million in forfeitures a reflection of its rigorous enforcement of its forfeiture policies statistics regarding benistar plan operations do not alter how benistar plan treated petitioners it is also unclear whether the dollar_figure million figure includes amounts due to benistar plan from the purported loans issued by the plan to withdrawing employees after mid-2005 as carpenter acknowledged as long as plan participants were willing to abide by benistar plan’s distribution policies there was no reason ever to forfeit a policy to the plan in fact in estimating life_insurance rates petitioners’ expert assumed that there would be no forfeitures even though he admitted that an insurance_company would generally assume a reasonable rate of policy lapse after considering the facts and weighing the evidence we conclude as we did similarly in v r deangelis m d p c v commissioner tcmemo_2007_360 that contributions to benistar plan were payments on behalf of petitioners personally and were not ordinary and necessary business_expenses under sec_162 the level of control that covered employees exerted over their underlying policies the degree to which contributions to benistar plan were structured around those underlying policies and the means through which covered employees could procure a distribution of those underlying policies all lead us to conclude that benistar plan is a thinly disguised vehicle for unlimited tax-deductible investments because we hold that contributions to the plan are not ordinary and necessary expenses under sec_162 we also hold that the administrative fees paid to benistar plan are not ordinary and necessary expenses under sec_162 petitioners have not argued that they should be entitled to deduct the annual cost of term life_insurance purchased through benistar plan nor have they identified evidence that would enable us to establish that cost as a result we find that no part of petitioners’ contributions to benistar plan is deductible see v r deangelis m d p c v commissioner supra similarly the record is devoid of information regarding mogelefsky’s stepson absent from the record is any information regarding how mogelefsky’s stepson’s underlying policy was selected while mogelefsky’s stepson did sign a collateral_assignment agreement we have already determined that the agreement did not create a bona_fide debt although it is clear that discount funding associates enrolled mogelefsky’s stepson in benistar plan the record does not allow us to determine what portions of the and contributions were for his benefit petitioners do not argue that contributions to benistar plan on behalf of mogelefsky’s stepson should be treated differently from other contributions we therefore do not distinguish between contributions for mogelefsky’s benefit and contributions for his stepson’s benefit we find that no part of mogelefsky’s contributions to benistar plan is deductible cf id holding that because the record was insufficient to establish the term life_insurance component of the contribution no part of the contribution was deductible our interpretation and application of sec_162 does not undermine sec_419 and sec_419a because our conclusion that contributions to benistar plan are not deductible is not based exclusively on our determination that employers cannot claim deductions for plan contributions in excess of the annual cost of benefits see schneider v commissioner tcmemo_1992_24 such deductions are barred by the limitation provisions under sec_419 not sec_162 rather our decision is based on our finding that contributions to benistar plan were payments for petitioners personally and the large contributions to benistar plan as well as the rest of the evidence discussed above support this finding see v r deangelis m d p c v commissioner supra finally we note that our treatment of benistar plan is consistent with 108_tc_524 in booth we decided that the welfare_benefit_plan failed to qualify as a multiple-employer welfare_benefit_plan under sec_419a because it was really an aggregation of individual plans formed by separate employers id pincite booth was decided under sec_419a we do not reach sec_419a here because we decide these cases on the basis of sec_162 see v r deangelis m d p c v commissioner supra respondent argues that in addition to finding that the distributions made by the participating companies are not deductible we should include discount funding associates’ early contribution to benistar plan directly in mogelefsky’s income as a constructive distribution sec_1366 through govern the tax treatment of s_corporation shareholders such as mogelefsky with respect to their investments in such entities sec_1366 provides that a shareholder shall take into account his or her pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year sec_1367 provides that basis in s_corporation stock is increased by income passed through to the shareholder under sec_1366 and decreased by inter alia distributions not includable in the shareholder’s income pursuant to sec_1368 sec_1368 provides that distributions from an s_corporation with no accumulated_earnings_and_profits like discount funding associates are not included in the gross_income of the shareholder to the extent that they do not exceed the adjusted_basis of the stock and any excess over adjusted_basis is treated as gain from the sale_or_exchange of property to summarize sec_1366 establishes a regime under which items of an s_corporation are generally passed through to shareholders rather than being subject_to tax at the corporate level see gleason v commissioner tcmemo_2006_191 petitioners argue that respondent is treating mogelefsky inconsistently because respondent is treating the contribution and the contribution under different and contradictory theories on the one hand respondent is treating the contribution as nondeductible with the result that mogelefsky must include that amount in income under sec_1367 on the other hand respondent is treating the contribution as a constructive distribution with the result that mogelefsky must include the amount in income if both theories were applied to the same contribution the contribution would be taxed twice-- once under sec_1367 and again as a constructive distribution respondent’s treatment of mogelefsky is not inconsistent as in v r deangelis m d p c v commissioner tcmemo_2007_ our decision turns on our finding that the participating companies’ contributions to benistar plan were essentially distributions to petitioners of corporate profits and were not deductible under sec_162 to correct petitioners’ mistaken deductions the income of the participating companies must be increased by their contribution to benistar plan with a corresponding flowthrough of income to petitioners and an increase in petitioners’ bases in the shares of their respective companies see sec_1367 for the s_corporations sec_702 sec_705 for jelmac llc a partnership briggs v commissioner tcmemo_2000_380 generally a shareholder’s adjusted_basis in s_corporation stock is increased for his or her share of the pass-through amounts the contributions to benistar plan when viewed as distributions then reduce petitioners’ bases in the shares of the participating companies and are not taxed to petitioners a second time see sec_1368 for s_corporations sec_705 sec_731 for jelmac llc a partnership v r deangelis m d p c v commissioner supra cf neonatology associates p a v commissioner t c pincite tax at the shareholder level was appropriate where the employer was a c_corporation however discount funding associates’ income is not increased by the contribution because the deduction was claimed in and we have no jurisdiction to review the tax for that year because the mogelefskys are not petitioning the court from a notice_of_deficiency issued to them for that year see sec_6214 rule a although we have no jurisdiction over we may consider the mogelefskys’ federal_income_tax in to correctly determine their tax_liability in see sec_6214 because discount funding associates deducted the contribution in mogelefsky did not increase the basis of his discount funding associates stock by that amount therefore to determine the proper treatment of the contribution we must determine mogelefsky’s basis in his discount funding associates stock in see sec_1368 petitioners do not argue that mogelefsky has sufficient basis in discount funding associates to offset the distribution see sec_1368 because the record does not permit us to determine mogelefsky’s basis in his discount funding associates stock we assume that his basis is zero see rule wright v commissioner tcmemo_2007_50 blodgett v commissioner tcmemo_2003_212 affd 394_f3d_1030 8th cir under sec_1368 the amount of discount funding associates’ contribution to benistar plan is treated as gain from the sale_or_exchange of property and is long-term_capital_gain to mogelefsky see sec_1221 and sec_1222 petitioners argue that the contribution should not be included in mogelefsky’s income because the distribution occurred in respondent argues that mogelefsky received the distribution in early when discount funding associates actually made the contribution to benistar plan the date of the distribution is the date on which the property is unqualifiedly made subject_to the taxpayer’s demands sec_1368 sec_1_301-1 income_tax regs discount funding associates was not legally obligated to make the contribution in nor did it set_aside the money in and therefore the contribution was not unqualifiedly made subject_to mogelefsky’s demands in the actual contribution was made in early and that is when mogelefsky was required to account for it see 292_us_210 175_f2d_422 2d cir affg a memorandum opinion of this court sec_6662 accuracy-related_penalty petitioners contest the imposition of accuracy-related_penalties for the tax years in issue sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner supra pincite respondent has met the burden of production respondent has shown that petitioners improperly deducted tens of thousands of dollars used to purchase life_insurance which could then be redistributed to petitioners for free or for a small fraction of the value of the insurance_policy this evidence is sufficient to indicate that it is appropriate to impose penalties under sec_6662 petitioners argue that they had substantial_authority for their deduction of contributions to benistar plan substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1 d i income_tax regs petitioners note that the regulations under sec_419a do not provide any safe harbors for multiple-employee welfare_benefit plans furthermore as discussed above the cases petitioners cite are materially distinguishable other than vague arguments from congressional intent petitioners have been unable to provide any authority recognized under sec_1_6662-4 income_tax regs to support their arguments we therefore conclude that petitioners have not shown that there is substantial_authority supporting the deduction of contributions to benistar plan the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs a taxpayer cannot avoid the negligence_penalty merely by having a professional adviser read a summary of the transaction and offer advice that assumes the facts presented are true see novinger v commissioner tcmemo_1991_289 petitioners claim that they relied on the tax_advice of their accountants however there is no evidence that petitioners’ accountants had any particular expertise in employee benefit plans or that petitioners thought their accountants had such expertise see neonatology associates p a v commissioner t c pincite taxpayer must show that the tax adviser was a competent professional who had sufficient expertise to justify reliance there is no evidence that petitioners’ accountants conducted anything other than cursory independent research to determine the deductibility of the contributions to benistar plan raskin testified that he told curcio and jelling that he relied solely on the generic edwards angell tax opinion in providing his advice similarly dedora testified that his opinion was also based on the opinion letter from edwards angell and that this was disclosed to mogelefsky the disclosure and acknowledgment form signed by the participating companies expressly acknowledges that they did not rely upon tax_advice from benistar plan--advice that raskin and dedora relied upon in rendering their own opinions smith could not remember his accountant’s analysis at all other than that the deduction was allowed blind reliance on the opinions of accountants given the facts of these cases is insufficient to show that petitioners acted with reasonable_cause and in good_faith under sec_6664 see whitmarsh v commissioner tcmemo_2010_83 zaban v commissioner tcmemo_1997_479 citing bollaci v commissioner t c memo sec_1_6664-4 income_tax regs petitioners also claim that they relied on the tax_advice of their insurance agents however there is no evidence that petitioners’ agents were educated in tax law or held themselves out to be tax advisers or that petitioners believed their agents were educated in tax law see neonatology associates p a v commissioner supra pincite petitioners regardless of their formal education are experienced businessmen by the years at issue curcio and jelling had owned car dealerships for over years smith had run the painting division of his father’s company for years and owned his own company for years and mogelefsky had owned discount funding associates for over years yet petitioners failed to conduct thorough research regarding deductions of tens or hundreds of thousands of dollars that were exclusively for their own benefit furthermore some admin packets sent to benistar plan enrolled employers listed virtually unlimited deductions as a perk of participating in the plan carpenter wrote a professional’s guide to plans because most financial advisers thought carpenter’s sec_419 plans were too good to be true in these cases they were see neonatology associates p a v commissioner f 3d pincite sec_1_6662-3 income_tax regs stating that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction that would seem to a reasonable and prudent person to be too good to be true under the circumstances petitioners are not entitled to the reasonable_cause and good_faith defense under sec_6664 because they did not act reasonably in relying on their accountants petitioners argue that their cases are similar to laplante v commissioner tcmemo_2009_226 where the court found that the taxpayer was not liable for the sec_6662 accuracy- related penalty laplante is similar to these cases in that they involve taxpayers challenging sec_6662 penalties on the basis of their reliance on expert advice but the similarities end there in laplante the taxpayer challenged the commissioner’s determination that the taxpayer had additional gambling income not reported on her federal_income_tax return as stated earlier the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis sec_1_6664-4 income_tax regs the facts in laplante are so completely unrelated to these cases that it is impossible to draw inferences from the taxpayer in that case to petitioners here petitioners also compare their case to am boat co llc v united_states 583_f3d_471 7th cir where the court_of_appeals for the seventh circuit found that the taxpayer reasonably relied on the tax_advice of an attorney who structured the transaction at issue however the court reached that conclusion by applying the appellate standard of review this is a close case in the end we are searching for clear error in the district court’s factual determinations and we are unable to find it whether any judge on this panel might have reached a different conclusion after hearing the evidence first-hand is not the appropriate concern id pincite we conclude that petitioners’ underpayments of federal_income_tax were the result of their negligence or disregard of rules or regulations under sec_6662 we also conclude that petitioners are not entitled to the reasonable_cause and good_faith defense under sec_6664 because they did not act reasonably in relying on their accountants petitioners argue that the complexity of the cases and the first-impression issues presented justify abatement of the accuracy-related_penalty this is not an issue of first impression we decide these cases similarly to and on the same principles as 115_tc_43 and v r deangelis m d p c v commissioner tcmemo_2007_360 even if these cases were without direct precedent the issue of whether an expenditure by a close corporation is ordinary and necessary under sec_162 or a constructive distribution is not novel see neonatology associates p a v commissioner f 3d pincite as petitioners note regarding sec_162 there is an arsenal of tax law spanning eight decades however petitioners cannot rely on that arsenal because they have not cited any authority that is not materially distinguishable from the circumstances here see 91_tc_686 affd 893_f2d_656 4th cir in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit for the reasons explained above decisions will be entered for respondent in docket nos and and decisions will be entered under rule in docket nos and
